China Armco Metals, Inc. Provides Preliminary 2008 Net Income Results San Mateo, California, January 29, 2009 - China Armco Metals, Inc., (OTCBB: CNAM - News) (the “Company”), a leading ore trading and distribution company in China, today announced its preliminary net income for the year ending December 31st, The Company now anticipates its full year net income for the year ended December 31, 2008 will range between $4.4 and $4.7 million. This revised guidance from the previous estimate of $6 million reflects lower than expected revenues due to a global economic slowdown which softened aggregate demand, and created an oversupply of ore in the market.Estimated fourth quarter 2008 net income is now estimated to be approximately $400,000 to $700,000. Based on 8.2 million shares outstanding, full year EPS estimates for 2008 are $0.54 to $0.57 per share. Mr.
